Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 11 differ from the co-pending claim 1-3 in that the co-pending claims copending claims do not have two serially arranged compressors and do not separate the chilled natural gas stream into a refrigerant stream and a non-refrigerant stream and then liquefy both streams after warming the refrigerant stream.

Roberts (Figure 1) teaches that to produce a natural gas stream for liquefaction (120) that a feed natural gas is sent to an scrub column 114 to remove natural gas liquids (126) and a separated natural gas (116) and then the separated natural gas stream is cooled and partially condensed before being separated into a natural gas stream (120) for liquefaction and a reflux stream (119) sent back to the column for separating the natural gas liquids (paragraphs 103-104, 112).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed for the feed natural gas stream of the copending claims to have been produced by separating a natural gas stream that has first gone through separation to remove heavy hydrocarbon in a refluxed scrub column as in Roberts to produce the stream used in Minta for liquefaction since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art at the time the invention was filed would have considered the known sources of a natural gas stream suitable for liquefaction and methods of achieving such a stream and thus the one shown by Roberts which is known to be obvious.  Thus the stream cooled would be a continuation of the natural gas stream, separated natural gas stream and partially condensed natural gas stream and would be a continuation of those streams as such.



Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Minta separated the chilled pretreated gas stream of the copending claims into a refrigerant stream and a non-refrigerant stream where only the refrigerant stream is used for cooling before both streams are ultimately (at least in part) liquefied since it has been shown that combining prior art elements to yield predictable results is obvious whereby utilizing only a portion of the stream for recycle would reduce the amount of energy needed for liquefaction by efficiently utilizing the amount of cooling needed.

Claims 2 is rejected in view of claim 1 of the co-pending claims as modified.
Claims 4 and 13 are rejected in view of claim 1 of the co-pending claims as modified.
Claims 5 and 14-15 are rejected in view of claim 2 of the co-pending claims as modified.	Claim 16 is rejected in view of claim 1 of the co-pending claims as modified.
Claims 8 and 17 and 19 are rejected in view of claim 3 of the co-pending claims as modified.

Claims 1 and 11 differ from the co-pending claim 4-8 in that the co-pending claims copending claims do not have two serially arranged compressors and do not separate the chilled natural gas stream into a refrigerant stream and a non-refrigerant stream and then liquefy both streams after warming the refrigerant stream.



Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed for the feed natural gas stream of the copending claims to have been produced by separating a natural gas stream that has first gone through separation to remove heavy hydrocarbon in a refluxed scrub column as in Roberts to produce the stream used in Minta for liquefaction since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art at the time the invention was filed would have considered the known sources of a natural gas stream suitable for liquefaction and methods of achieving such a stream and thus the one shown by Roberts which is known to be obvious.  Thus the stream cooled would be a continuation of the natural gas stream, separated natural gas stream and partially condensed natural gas stream and would be a continuation of those streams as such.

Minta (Figure 5) teaches separating the chilled natural gas stream into a refrigerant stream and a non-refrigerant stream (the stream 10b which is the chilled natural gas stream is split into stream 11d and the stream that goes into the heat exchanger 59, paragraph 45); warming the refrigerant stream through heat exchange with one or more process streams (the natural gas stream is a process stream), thereby generating a warmed refrigerant stream (the stream that enters 95); and liquefying the warmed refrigerant stream and the non-refrigerant stream (the warmed stream is recycled back to the feed and part of that stream would be part of 10c that is a sub-cooled stream, paragraph 40).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Minta separated the chilled pretreated gas stream of the copending claims into a refrigerant stream and a non-refrigerant stream where only the refrigerant 

Claims 2 is rejected in view of claim 4 of the co-pending claims as modified.
Claims 3 and 12 are rejected in view of claim 5 of the co-pending claims as modified.
Claims 4 and 13 are rejected in view of claim 4 of the co-pending claims as modified.
Claims 5 and 14-15 are rejected in view of claim 11 of the co-pending claims as modified.
Claims 8 and 17 and 19 are rejected in view of claim 8 of the co-pending claims as modified.
Claim 16 is rejected in view of claim 1 of the co-pending claims as modified.

Claims 1 and 11 differ from the co-pending claim 9-13 in that the co-pending claims copending claims do not have two serially arranged compressors and do not separate the chilled natural gas stream into a refrigerant stream and a non-refrigerant stream and then liquefy both streams after warming the refrigerant stream.

Roberts (Figure 1) teaches that to produce a natural gas stream for liquefaction (120) that a feed natural gas is sent to an scrub column 114 to remove natural gas liquids (126) and a separated natural gas (116) and then the separated natural gas stream is cooled and partially condensed before being separated into a natural gas stream (120) for liquefaction and a reflux stream (119) sent back to the column for separating the natural gas liquids (paragraphs 103-104, 112).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed for the feed natural gas stream of the copending claims to have been produced by separating a natural gas stream that has first gone through separation to remove heavy hydrocarbon in a refluxed scrub column as in Roberts to produce the stream used in Minta for liquefaction since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having 

Minta (Figure 5) teaches separating the chilled natural gas stream into a refrigerant stream and a non-refrigerant stream (the stream 10b which is the chilled natural gas stream is split into stream 11d and the stream that goes into the heat exchanger 59, paragraph 45); warming the refrigerant stream through heat exchange with one or more process streams (the natural gas stream is a process stream), thereby generating a warmed refrigerant stream (the stream that enters 95); and liquefying the warmed refrigerant stream and the non-refrigerant stream (the warmed stream is recycled back to the feed and part of that stream would be part of 10c that is a sub-cooled stream, paragraph 40).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Minta separated the chilled pretreated gas stream of the copending claims into a refrigerant stream and a non-refrigerant stream where only the refrigerant stream is used for cooling before both streams are ultimately (at least in part) liquefied since it has been shown that combining prior art elements to yield predictable results is obvious whereby utilizing only a portion of the stream for recycle would reduce the amount of energy needed for liquefaction by efficiently utilizing the amount of cooling needed.

Claims 5 and 14-15 are rejected in view of claim 11 of the co-pending claims as modified.
Claim 16 is rejected in view of claim 1 of the co-pending claims as modified.

Claims 1 and 11 differ from the co-pending claim 15-20 in that the co-pending claims copending claims do not have two serially arranged compressors and do not separate the chilled natural gas stream 

Roberts (Figure 1) teaches that to produce a natural gas stream for liquefaction (120) that a feed natural gas is sent to an scrub column 114 to remove natural gas liquids (126) and a separated natural gas (116) and then the separated natural gas stream is cooled and partially condensed before being separated into a natural gas stream (120) for liquefaction and a reflux stream (119) sent back to the column for separating the natural gas liquids (paragraphs 103-104, 112).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed for the feed natural gas stream of the copending claims to have been produced by separating a natural gas stream that has first gone through separation to remove heavy hydrocarbon in a refluxed scrub column as in Roberts to produce the stream used in Minta for liquefaction since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art at the time the invention was filed would have considered the known sources of a natural gas stream suitable for liquefaction and methods of achieving such a stream and thus the one shown by Roberts which is known to be obvious.  Thus the stream cooled would be a continuation of the natural gas stream, separated natural gas stream and partially condensed natural gas stream and would be a continuation of those streams as such.

Minta (Figure 5) teaches separating the chilled natural gas stream into a refrigerant stream and a non-refrigerant stream (the stream 10b which is the chilled natural gas stream is split into stream 11d and the stream that goes into the heat exchanger 59, paragraph 45); warming the refrigerant stream through heat exchange with one or more process streams (the natural gas stream is a process stream), thereby generating a warmed refrigerant stream (the stream that enters 95); and liquefying the warmed refrigerant stream and the non-refrigerant stream (the warmed stream is recycled back to the feed and part of that stream would be part of 10c that is a sub-cooled stream, paragraph 40).



Claims 5 and 14-15 are rejected in view of claim 17 of the co-pending claims as modified.
Claim 16 is rejected in view of claim 1 of the co-pending claims as modified.

Claims 1-2, 11, 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 of copending Application No. 16851718. Although the claims at issue are not identical, they are not patentably distinct from each other because as modified below they contain the same limitations.

Claims 1-3, 5-6, 8, 11-12, 16-17, 19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16851718 (reference application) and further in view of Roberts et al. (US PG Pub 20060260355) as shown below. Although the claims at issue are not identical, they are not patentably distinct from each other because as modified below they contain the same limitations.
Claims 1 and 11 differ from the co-pending claim 1-7 in that the co-pending claims copending claims do not have two serially arranged compressors and do not separate the chilled natural gas stream into a refrigerant stream.

Roberts (Figure 1) teaches that to produce a natural gas stream for liquefaction (120) that a feed natural gas is sent to an scrub column 114 to remove natural gas liquids (126) and a separated natural gas (116) and then the separated natural gas stream is cooled and partially condensed before being 

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed for the feed natural gas stream of the copending claims to have been produced by separating a natural gas stream that has first gone through separation to remove heavy hydrocarbon in a refluxed scrub column as in Roberts to produce the stream used in Minta for liquefaction since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art at the time the invention was filed would have considered the known sources of a natural gas stream suitable for liquefaction and methods of achieving such a stream and thus the one shown by Roberts which is known to be obvious.  Thus the stream cooled would be a continuation of the natural gas stream, separated natural gas stream and partially condensed natural gas stream and would be a continuation of those streams as such.

Claims 2 is rejected in view of claim 1 of the co-pending claims as modified.
Claims 3 and 12 are rejected in view of claims 2-3 of the co-pending claims as modified.
Claims 6 and 16 are rejected in view of claim 4 of the co-pending claims as modified.
Claims 8 and 17 and 19 are rejected in view of claim 5 of the co-pending claims as modified.

Claims 1 and 11 differ from the co-pending claim 8-12 in that the co-pending claims copending claims do not have two serially arranged compressors and do not separate the chilled natural gas stream into a refrigerant stream and a non-refrigerant stream and then liquefy both streams after warming the refrigerant stream.

Roberts (Figure 1) teaches that to produce a natural gas stream for liquefaction (120) that a feed natural gas is sent to an scrub column 114 to remove natural gas liquids (126) and a separated natural gas (116) and then the separated natural gas stream is cooled and partially condensed before being 

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed for the feed natural gas stream of the copending claims to have been produced by separating a natural gas stream that has first gone through separation to remove heavy hydrocarbon in a refluxed scrub column as in Roberts to produce the stream used in Minta for liquefaction since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art at the time the invention was filed would have considered the known sources of a natural gas stream suitable for liquefaction and methods of achieving such a stream and thus the one shown by Roberts which is known to be obvious.  Thus the stream cooled would be a continuation of the natural gas stream, separated natural gas stream and partially condensed natural gas stream and would be a continuation of those streams as such.

Minta (Figure 5) teaches separating the chilled natural gas stream into a refrigerant stream and a non-refrigerant stream (the stream 10b which is the chilled natural gas stream is split into stream 11d and the stream that goes into the heat exchanger 59, paragraph 45); warming the refrigerant stream through heat exchange with one or more process streams (the natural gas stream is a process stream), thereby generating a warmed refrigerant stream (the stream that enters 95); and liquefying the warmed refrigerant stream and the non-refrigerant stream (the warmed stream is recycled back to the feed and part of that stream would be part of 10c that is a sub-cooled stream, paragraph 40).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Minta separated the chilled pretreated gas stream of the copending claims into a refrigerant stream and a non-refrigerant stream where only the refrigerant stream is used for cooling before both streams are ultimately (at least in part) liquefied since it has been shown that combining prior art elements to yield predictable results is obvious whereby utilizing only a 

Claims 2 is rejected in view of claim 8 of the co-pending claims as modified.
Claims 3 and 12 are rejected in view of claim 9 of the co-pending claims as modified.
Claims 8 and 17 and 19 are rejected in view of claim 10 of the co-pending claims as modified.
Claim 16 is rejected in view of claim 8 of the co-pending claims as modified.

Claims 1 and 11 differ from the co-pending claim 13-16 in that the co-pending claims copending claims do not have two serially arranged compressors and do not separate the chilled natural gas stream into a refrigerant stream and a non-refrigerant stream and then liquefy both streams after warming the refrigerant stream.

Roberts (Figure 1) teaches that to produce a natural gas stream for liquefaction (120) that a feed natural gas is sent to an scrub column 114 to remove natural gas liquids (126) and a separated natural gas (116) and then the separated natural gas stream is cooled and partially condensed before being separated into a natural gas stream (120) for liquefaction and a reflux stream (119) sent back to the column for separating the natural gas liquids (paragraphs 103-104, 112).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed for the feed natural gas stream of the copending claims to have been produced by separating a natural gas stream that has first gone through separation to remove heavy hydrocarbon in a refluxed scrub column as in Roberts to produce the stream used in Minta for liquefaction since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art at the time the invention was filed would have considered the known sources of a natural gas stream suitable for liquefaction and methods of achieving such a stream and thus the one shown by Roberts which is known to be obvious.  Thus the stream cooled would be a continuation of the 

Minta (Figure 5) teaches separating the chilled natural gas stream into a refrigerant stream and a non-refrigerant stream (the stream 10b which is the chilled natural gas stream is split into stream 11d and the stream that goes into the heat exchanger 59, paragraph 45); warming the refrigerant stream through heat exchange with one or more process streams (the natural gas stream is a process stream), thereby generating a warmed refrigerant stream (the stream that enters 95); and liquefying the warmed refrigerant stream and the non-refrigerant stream (the warmed stream is recycled back to the feed and part of that stream would be part of 10c that is a sub-cooled stream, paragraph 40).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Minta separated the chilled pretreated gas stream of the copending claims into a refrigerant stream and a non-refrigerant stream where only the refrigerant stream is used for cooling before both streams are ultimately (at least in part) liquefied since it has been shown that combining prior art elements to yield predictable results is obvious whereby utilizing only a portion of the stream for recycle would reduce the amount of energy needed for liquefaction by efficiently utilizing the amount of cooling needed.

Claims 3 and 12 are rejected in view of claim 134 of the co-pending claims as modified.
Claims 8 and 17 and 19 are rejected in view of claim 16 of the co-pending claims as modified.
Claim 16 is rejected in view of claim 13 of the co-pending claims as modified.

Claims 1 and 11 differ from the co-pending claim 17-20 in that the co-pending claims copending claims do not have two serially arranged compressors and do not separate the chilled natural gas stream into a refrigerant stream and a non-refrigerant stream and then liquefy both streams after warming the refrigerant stream.



Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed for the feed natural gas stream of the copending claims to have been produced by separating a natural gas stream that has first gone through separation to remove heavy hydrocarbon in a refluxed scrub column as in Roberts to produce the stream used in Minta for liquefaction since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art at the time the invention was filed would have considered the known sources of a natural gas stream suitable for liquefaction and methods of achieving such a stream and thus the one shown by Roberts which is known to be obvious.  Thus the stream cooled would be a continuation of the natural gas stream, separated natural gas stream and partially condensed natural gas stream and would be a continuation of those streams as such.

Minta (Figure 5) teaches separating the chilled natural gas stream into a refrigerant stream and a non-refrigerant stream (the stream 10b which is the chilled natural gas stream is split into stream 11d and the stream that goes into the heat exchanger 59, paragraph 45); warming the refrigerant stream through heat exchange with one or more process streams (the natural gas stream is a process stream), thereby generating a warmed refrigerant stream (the stream that enters 95); and liquefying the warmed refrigerant stream and the non-refrigerant stream (the warmed stream is recycled back to the feed and part of that stream would be part of 10c that is a sub-cooled stream, paragraph 40).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Minta separated the chilled pretreated gas stream of the copending claims into a refrigerant stream and a non-refrigerant stream where only the refrigerant 

Claims 8 and 17 and 19 are rejected in view of claim 20 of the co-pending claims as modified.
Claim 16 is rejected in view of claim 17 of the co-pending claims as modified.



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

If the claims are amended a reevaluation of the rejection above will be required to determine if a new rejection in view of double patenting is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10, 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “one or more process streams comprising the natural gas stream, the separated natural gas stream, the partially condensed natural gas stream, and the pretreated natural gas stream” which is considered indefinite.  The claims recite first that only one or more process streams are required 
Claim 3 recites “wherein the one or more process streams further comprise the column reflux stream” which is considered indefinite as it is unclear if this means this stream is required to be warmed in this way or if it is only a stream that could be warmed or neither.  For the purpose of examination, this limitation is interpreted that the stream can be but is not required to be cooled by the refrigerant stream.
Claim 16, line 1 recites “the natural gas expander” which is considered to lack antecedent basis in the claims.  The natural gas expander is interpreted to be the same as the “at least one work-producing expander”.
Claims 2, 4-10 are rejected as being dependent upon a rejected claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 recites limitations already found in claim 11 and does not further limit those limitations. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7, 11-12, 14-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minta (US PG pub 20090217701), hereinafter referred to as Minta and further in view of Roberts et al. (US PG Pub 20060260355), hereinafter referred to as Roberts and further in view of Thomas et al. (US Patent No. 6023942), hereinafter referred to as Thomas.

With respect to claim 1, Minta teaches (Figure 5) a method of producing liquefied natural gas (LNG) from a natural gas stream, the method comprising:  compressing the pretreated natural gas stream pressure of at least 1,500 psia to form a compressed natural gas stream (feed natural gas 10, is compressed 25, which would be to a pressure of greater than or equal to 1500 psia, paragraph 12); cooling the compressed natural gas stream to form a cooled compressed natural gas stream (the natural 
separating the chilled natural gas stream into a refrigerant stream and a non-refrigerant stream (the stream 10b which is the chilled natural gas stream is split into stream 11d and the stream that goes into the heat exchanger 59, paragraph 45); warming the refrigerant stream through heat exchange with one or more process streams (the natural gas stream is a process stream), thereby generating a warmed refrigerant stream (the stream that enters 95); and liquefying the warmed refrigerant stream and the non-refrigerant stream (the warmed stream is recycled back to the feed and part of that stream would be part of 10c that is a sub-cooled stream, paragraph 40).

Minta does not teach the pre-treated natural gas stream is provided to the system by removing heavy hydrocarbons from the natural gas stream to thereby generate a separated natural gas stream; partially condensing the separated natural gas stream in a first heat exchanger to thereby generate a partially condensed natural gas stream; separating liquids from the partially condensed natural gas stream to thereby generate the pretreated natural gas stream, where the process stream cooled by the refrigerant stream comprising the natural gas stream, the separated natural gas stream, the partially condensed natural gas stream, and the pretreated natural gas stream

Roberts (Figure 1) teaches that to produce a natural gas stream for liquefaction (120) that a feed natural gas is sent to an scrub column 114 to remove natural gas liquids (126) and a separated natural gas (116) and then the separated natural gas stream is cooled and partially condensed before being separated into a natural gas stream (120) for liquefaction and a reflux stream (119) sent back to the column for separating the natural gas liquids (paragraphs 103-104, 112).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed for the feed natural gas stream of Minta to have been produced by separating a natural gas stream that has first gone through separation to remove heavy hydrocarbon in a refluxed scrub column as in Roberts to produce the stream used in Minta for liquefaction since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art at the time the invention was filed would have considered the known sources of a natural gas stream suitable for liquefaction and methods of achieving such a stream and thus the one shown by Roberts which is known to be obvious.  Thus the stream cooled would be a continuation of the natural gas stream, separated natural gas stream and partially condensed natural gas stream and would be a continuation of those streams as such.

Minta does not teach the compression 25 is in at least two serially arranged compressors though it does discuss that it can mean any of one type or combination of similar or different types of compression units including more than one stage is not limited to the type of compressor (paragraph 26).

Thomas teaches that to compress a natural gas stream for liquefaction that a train of compressors (140/141) with heat exchangers (142/143) are used (Column 7, lines 10-13).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Thomas provided multiple compressors in series with cooling (a trainer of compressors) as the compression system of Minta since it has been shown that combining prior art elements to yield predictable results is obvious whereby it would be obvious to utilize a known way of providing the compression necessary in Minta, which can be shown to be obvious in view of Thomas.



With respect to claim 3, Minta as modified teaches wherein the heavy hydrocarbons are separated from the natural gas stream in a scrub column, and further comprising: directing the separated liquids to the scrub column as a column reflux stream; wherein the one or more process streams further comprise the column reflux stream (as modified the heavy hydrocarbon removal by Roberts modifying Minta is via a refluxed scrub column which receives these parted liquids).


With respect to claim 5, Minta as modified teaches wherein liquefying the chilled pretreated natural gas stream is performed in one or more expander-based liquefaction modules, and wherein the expander-based liquefaction module is a feed gas expander-based liquefaction module (expansion is achieved using multiple expanders 105 and 85 which expand portions of the feed gas).


With respect to claim 7, Minta as modified teaches wherein cooling the compressed natural gas stream comprises cooling the compressed natural gas stream in at least one heat exchanger that exchanges heat with an environment (the compressed stream is cooled after compression as modified which means it exchange heat exchanges with an environment).



With respect to claim 11, Minta teaches an apparatus for liquefaction of natural gas (Figure 5), a compressors configured to compress the pretreated natural gas stream to a pressure greater than 1,500 psia, thereby forming a compressed natural gas stream (feed natural gas 10, is compressed 25, which would be to a pressure of greater than or equal to 1500 psia, paragraph 12); a cooling element configured 
at least one work-producing expander configured to expand the cooled compressed natural gas stream to a pressure which is less than 2,000 psia and is no greater than the pressure to which the compressor compresses the pretreated natural gas stream, to thereby form a chilled natural gas stream (expansion device 35 which can be a hydraulic turbine, paragraph 45 would be known to expand to less than 1500 psia) wherein the chilled natural gas stream is separated into a refrigerant stream and a non-refrigerant stream, and wherein the refrigerant stream is warmed through heat exchange in the first heat exchanger a process stream (he stream 10b which is the chilled natural gas stream is split into stream 11d and the stream that goes into the heat exchanger 59, paragraph 45, as the refrigerant stream) at least one liquefaction train configured to liquefy the warmed refrigerant stream and the non-refrigerant stream (the warmed stream is recycled back to the feed and part of that stream would be part of 10c that is a sub-cooled stream, paragraph 40, which liquefaction train would be the expander 105).

Minta does not teach a first separation device configured to remove heavy hydrocarbons from a natural gas stream to thereby generate a separated natural gas stream; a first heat exchanger that partially condenses the separated natural gas stream, thereby forming a partially condensed natural gas stream; a second separation device that separates liquids from the partially condensed natural gas stream to thereby generate a liquids stream and a pretreated natural gas stream; where the stream cooled by the warmed refrigerant stream with one or more of the natural gas stream, the separated natural gas stream, the partially condensed natural gas stream, the pretreated natural gas stream, and the liquids stream, thereby generating a warmed refrigerant stream.

Roberts (Figure 1) teaches that to produce a natural gas stream for liquefaction (77) that a feed natural gas is sent to an absorber column (37) to remove natural gas liquids (41) (Column 4, line 45 – Column 5, line 8) and a separated natural gas (63, Column 5, lines 50-55) and then the separated natural gas stream is cooled and partially condensed before being separated into a natural gas stream (77) for 

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed for the feed natural gas stream of Minta to have been produced by separating a natural gas stream that has first gone through separation to remove heavy hydrocarbon in a refluxed absorber column as in Roberts to produce the stream used in Minta for liquefaction since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art at the time the invention was filed would have considered the known sources of a natural gas stream suitable for liquefaction and methods of achieving such a stream and thus the one shown by Roberts which is known to be obvious.  Thus the stream cooled would be a continuation of the natural gas stream, separated natural gas stream and partially condensed natural gas stream and would be a continuation of those streams as such.

Minta does not teach the compression 25 is in at least two serially arranged compressors though it does discuss that it can mean any of one type or combination of similar or different types of compression units including more than one stage is not limited to the type of compressor (paragraph 26).

Thomas teaches that to compress a natural gas stream for liquefaction that a train of compressors (140/141) with heat exchangers (142/143) are used (Column 7, lines 10-13).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Thomas provided multiple compressors in series with cooling (a trainer of compressors) as the compression system of Minta since it has been shown that combining prior art elements to yield predictable results is obvious whereby it would be obvious to utilize a known way of providing the compression necessary in Minta, which can be shown to be obvious in view of Thomas.



With respect to claim 14, Minta as modified teaches wherein the at least one liquefaction train comprises at least or at least one expander-based liquefaction module (expander 105 is used in liquefaction).

With respect to claim 15, Minta as modified wherein the at least one liquefaction train comprises at least one expander-based liquefaction module that is a feed gas expander-based liquefaction module (105 expands a portion of the feed gas).

Claim 16 is rejected as being dependent upon a rejected claim.

With respect to claim 18, Minta as modified teaches wherein the cooling element comprises a heat exchange configured to cool the compressed natural gas stream by heat exchanging with an environment (the heat exchanger 33 provides cooling and thus there would be heat exchange with some environment for the cooling to occur).

Claim 6, 8, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minta/Roberts/Thomas and further in view of Whitesell (US PG Pub 20060213222), hereinafter referred to as Whitesell.

With respect to claim 6, Minta teaches wherein the cooled compressed natural gas stream is expanded by the work producing natural gas expander to a pressure less than 2000 psia (stream 10b in Figure 5 is the same as 10b in Figure 4 which is at 448 psia after expansion, Table).



Whitesell teaches that when compressing feed natural gas during liquefaction, the pressure can be to as high 3500 psig (paragraph 19). 

Therefore it would have been obvious of a person having ordinary skill in the art at the time the invention was filed to have compressed the natural gas entering Paradowski liquefaction system as modified to have compressed the natural gas to as high as 3500 psig since it has been shown that combining prior are elements to yield predictable results is obvious whereby the level of compression a stream receives is of increase the heal transfer rate to the stream which would reduce the amount of refrigerant needed by increasing the heal transfer efficiency. 

With respect to claim 8, Minta as modified does not teach wherein one of the at least two serially arranged compressors is driven by the natural gas expander.

Whitesell teaches that the same expander which expands the natural gas (19) which has been compressed (16) is used to drive the compressor (paragraph 37, see figure 1 where the compressor and expander are linked).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Whitesell used the expander (hydraulic turbine) of Minta to drive the serial compressors since it has been shown that combining prior art elements to yield predictable results is obvious whereby utilizing energy from the expansion would reduce the amount of energy required for the compression.

With respect to claim 17, Minta as modified does not teach wherein the natural gas expander is mechanically coupled to at least one compressor.

Whitesell teaches that the same expander which expands the natural gas (19) which has been compressed (16) is used to drive the compressor (paragraph 37, see figure 1 where the compressor and expander are linked).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Whitesell used the expander (hydraulic turbine) of Minta to drive the serial compressors since it has been shown that combining prior art elements to yield predictable results is obvious whereby utilizing energy from the expansion would reduce the amount of energy required for the compression.

With respect to claim 19, Minta as modified does not teach wherein one of the at least two serially arranged compressors is driven by the natural gas expander.

Whitesell teaches that the same expander which expands the natural gas (19) which has been compressed (16) is used to drive the compressor (paragraph 37, see figure 1 where the compressor and expander are linked).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Whitesell used the expander (hydraulic turbine) of Minta to drive the serial compressors since it has been shown that combining prior art elements to yield predictable results is obvious whereby utilizing energy from the expansion would reduce the amount of energy required for the compression.



Claim 9-10, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minta/Roberts/Thomas and further in view of Isaacson (US PG Pub 20150253072), hereinafter referred to as Isaacson.

With respect to claim 9, Minta as modified does not teach performing the removing, partially condensing, separating, compressing, cooling, expanding, separating, warming, combining, and liquefying steps on a topside of a floating LNG structure.

Isaacson teaches that a separation and liquefaction module is on a deck of ship (paragraph 33, Figure 1/1A/1B).



With respect to claim 10, Minta as modified does not teach wherein the removing, partially condensing, separating, compressing, cooling, expanding, separating, warming, and combining steps are performed 30 within a single module on the topside of the floating LNG structure.

Isaacson teaches that a separation and liquefaction module is on a deck of ship (paragraph 33, Figure 1/1A/1B).

Therefore ii would have been obvious to a person having ordinary skill in the art at the time the invention was filed for the invention of Minta as modified to have been on the deck of a ship based on the teaching of Isaacson since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing the system as a module on a ship deck would provide a compact system that would allow the natural gas to be transported or the system to be placed at different locations for separation and liquefaction.  The system can be considered a single module.

With respect to claim 21, Minta as modified does not teach wherein the first and second separation devices, the first heat exchanger, at least two serially arranged compressors, the cooling element, the at least one work-producing expander, and the liquefaction train are disposed on a floating LNG structure.

Isaacson teaches that a separation and liquefaction module is on a deck of ship (paragraph 33, Figure 1/1A/1B).

Therefore ii would have been obvious to a person having ordinary skill in the art at the time the invention was filed for the invention of Minta as modified to have been on the deck of a ship based on the teaching of Isaacson since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing the system as a module on a ship deck would provide a compact system that would allow the natural gas to be transported or the system to be placed at different locations for separation and liquefaction.


With respect to claim 22, Minta as modified does not teach wherein the at least two serially arranged compressors, the cooling element, the first heat exchanger, the first and second separation devices, and the at least one work-producing expander are disposed within a single module on a topside of the floating LNG structure.

Isaacson teaches that a separation and liquefaction module is on a deck of ship (paragraph 33, Figure 1/1A/1B).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed for the invention of Minta as modified to have been on the deck of a ship based on the teaching of Isaacson since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing the system as a module on a ship deck would provide a compact system that would allow the natural gas to be transported or the system to be placed at different locations for separation and liquefaction.  The system can be considered a single module.



20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minta/Roberts/Thomas and further in view of Whitesell and further in view of Vandor et al. (US PG Pub 20120036888), hereinafter referred to as Vandor.

With respect to claim 20, Minta as modified does not teach wherein the at least two serially arranged compressors comprise three serially arranged compressors/

Vandor teaches that in multi-stage natural gas compression there can be three stages (Paragraph 37, 22/26/30).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed for the compressor train of Minta as modified to have included three compressors based on the teaching of Vandor since it has been shown that choosing from a finite number of predictable solutions to yield predictable results is obvious whereby as 1, 2 and 3 compressor configurations have all been shown to be obvious it would have been obvious to choose between them.

Minta does not teach wherein one of the three serially arranged compressors is driven by the natural gas expander.


Whitesell teaches that the same expander which expands the natural gas (19) which has been compressed (16) is used to drive the compressor (paragraph 37, see figure 1 where the compressor and expander are linked).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Whitesell used the expander (hydraulic turbine) of Minta to drive the serial compressors since it has been shown that combining prior art elements to yield 
Allowable Subject Matter
Claims 4 and 13 would be allowable if rewritten to overcome any rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and the rejections in view of double patenting and to include all of the limitations of the base claim and any intervening claims.

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763